                  Case 1:20-cv-00007-ELR Document 19-1 Filed 02/15/20 Page 1 of 7


                     Demand for Arbitration Form
                     Instructions for Submittal of Arbitration to JAMS



INSTRUCTIONS
Please submit this form to your local JAMS Resolution Center. Once the below items                           1-800-352-JAMS
are received, a JAMS professional will contact all parties to commence and coordinate                        www.jamsadr.com
the arbitration process, including the appointment of an arbitrator and scheduling a
hearing date.



If you wish to proceed with an arbitration by executing and serving a Demand for Arbitration on the appropriate
party, please submit the following items to JAMS with the requested number of copies:

  A. Demand for Arbitration (2 copies)

  B. Proof of service of the Demand on the appropriate party (2 copies)

  C. Entire contract containing the arbitration clause (2 copies)
      •    To the extent there are any court orders or stipulations relevant to this arbitration demand, e.g. an order com-
           pelling arbitration, please also include two copies.

  D. Administrative Fees
       • For two-party matters, the Filing Fee is $1,750. For matters involving three or more parties, the filing fee is
         $3,000. The entire Filing Fee must be paid in full to expedite the commencement of the proceedings. Thereafter,
         a Case Management Fee of 12% will be assessed against all Professional Fees, including time spent for
         hearings, pre- and post-hearing reading and research and award preparation. JAMS also charges a $1,750
         filing fee for counterclaims. For matters involving consumers, the consumer is only required to pay $250. See
         JAMS Policy on Consumer Arbitrations Pursuant to Pre-Dispute Clauses. For matters based on a clause or
         agreement that is required as a condition of employment, the employee is only required to pay $400. See JAMS
         Policy on Employment Arbitrations, Minimum Standards of Fairness. JAMS may apply its Employment
         Minimum Standards where an individual claims to have been misclassified as an independent
         contractor or otherwise improperly placed into a category other than employee or applicant for
         employment.

        •   A refund of $875 will be issued if the matter is withdrawn within five days of filing. After five days, the filing
            fee is non-refundable.



                           Once completed, please submit to your local JAMS Resolution Center.
                Resolution Center locations can be found on the JAMS website at: http://www.jamsadr.com/locations/.




JAMS Demand for Arbitration Form                                                                                      Page 1 of 7
                             Case 1:20-cv-00007-ELR Document 19-1 Filed 02/15/20 Page 2 of 7


                                   Demand for Arbitration Form (continued)
                                   Instructions for Submittal of Arbitration to JAMS

TO RESPONDENT (PARTY ON WHOM DEMAND FOR ARBITRATION IS MADE)                                 Add more respondents on page 6.

      RESPONDENT
      NAME


      ADDRESS



      CI T Y                                                             STATE         ZIP



      PHONE                                       FAX                    EMAIL


RESPONDENT’S REPRESENTATIVE OR ATTORNEY (IF KNOWN)

      R E P R E S E N TAT I V E / AT T ORNEY


      FIRM/
      COMPANY


      ADDRESS



      CITY                                                                STATE        ZIP



      PHONE                                       FAX                     EMAIL




FROM CLAIMANT                                                                                  Add more claimants on page 7.

      CL A I M A N T
      NA M E


      ADDRESS



      CITY                                                                STATE        ZIP



      PHONE                                       FAX                     EMAIL


CLAIMANT’S REPRESENTATIVE OR ATTORNEY (IF KNOWN)
      R E P R E S E N TAT I V E / AT T ORNEY


      FIRM/
      COMPANY


      ADDRESS



      CITY                                                                STATE        ZIP



      PHONE                                       FAX                     EMAIL




JAMS Demand for Arbitration Form                                                                                Page 2 of 7
                      Case 1:20-cv-00007-ELR Document 19-1 Filed 02/15/20 Page 3 of 7


                          Demand for Arbitration Form (continued)
                          Instructions for Submittal of Arbitration to JAMS

MEDIATION IN ADVANCE OF THE ARBITRATION
             If mediation in advance of the arbitration is desired, please check here and a JAMS Case Manager will assist the
             parties in coordinating a mediation session.


NATURE OF DISPUTE / CLAIMS & RELIEF SOUGHT BY CLAIMANT
     CL A I M A N T H E R E B Y D E MANDS THAT YOU SUBM IT THE FOLLOWING DISPUTE TO FINAL AND BINDING ARBITRATION.
     A M O R E D E TA I L E D S TATEM ENT OF CLAIM S M AY BE ATTACHED IF NEEDED.




                                                                  AMOUNT IN CONTROVERSY (US DOLLARS)




JAMS Demand for Arbitration Form                                                                                     Page 3 of 7
                              Case 1:20-cv-00007-ELR Document 19-1 Filed 02/15/20 Page 4 of 7


                                        Demand for Arbitration Form (continued)
                                        Instructions for Submittal of Arbitration to JAMS

ARBITRATION AGREEMENT
This demand is made pursuant to the arbitration agreement which the parties made as follows. Please cite location of arbitra-
tion provision and attach two copies of entire agreement.

     A R B I T R AT I O N P R O V I S I ON LOCATION




RESPONSE
The respondent may file a response and counter-claim to the above-stated claim according to the applicable
arbitration rules. Send the original response and counter-claim to the claimant at the address stated above with
two copies to JAMS.


REQUEST FOR HEARING
     R E Q U E S T E D L O C AT I O N
               REQUESTED RESOLUTION CENTER




ELECTION FOR EXPEDITED PROCEDURES (IF COMPREHENSIVE RULES APPLY)
See: Comprehensive Rule 16.1

                  By checking the box to the left, Claimant requests that the Expedited Procedures described in JAMS Compre-
                  hensive Rules 16.1 and 16.2 be applied in this matter. Respondent shall indicate not later than seven (7) days
                  from the date this Demand is served whether it agrees to the Expedited Procedures.


SUBMISSION INFORMATION
     S I G N AT U R E                                                                       DATE



     NAME
     (PRINT/TYPED)




JAMS Demand for Arbitration Form                                                                                           Page 4 of 7
                  Case 1:20-cv-00007-ELR Document 19-1 Filed 02/15/20 Page 5 of 7


                      Demand for Arbitration Form (continued)
                      Instructions for Submittal of Arbitration to JAMS

                   Completion of this section is required for all consumer or employment claims.

CONSUMER AND EMPLOYMENT ARBITRATION
Please indicate if this is a CONSUMER ARBITRATION. For purposes of this designation, and whether this case will be ad-
ministered in California or elsewhere, JAMS is guided by California Rules of Court Ethics Standards for Neutral Arbitrators,
Standard 2(d) and (e), as defined below, and the JAMS Consumer and Employment Minimum Standards of Procedural Fair-
ness:

             YES, this is a CONSUMER ARBITRATION.


             NO, this is not a CONSUMER ARBITRATION.

“Consumer arbitration” means an arbitration conducted under a pre-dispute arbitration provision contained in a contract that
meets the criteria listed in paragraphs (1) through (3) below. “Consumer arbitration” excludes arbitration proceedings conduct-
ed under or arising out of public or private sector labor-relations laws, regulations, charter provisions, ordinances, statutes, or
agreements.

        1.   The contract is with a consumer party, as defined in these standards;
        2.   The contract was drafted by or on behalf of the non-consumer party; and
        3.   The consumer party was required to accept the arbitration provision in the contract.

“Consumer party” is a party to an arbitration agreement who, in the context of that arbitration agreement, is any of the follow-
ing:

        1.   An individual who seeks or acquires, including by lease, any goods or services primarily for personal, family, or
             household purposes including, but not limited to, financial services, insurance, and other goods and services as
             defined in section 1761 of the Civil Code;
        2.   An individual who is an enrollee, a subscriber, or insured in a health-care service plan within the meaning of sec-
             tion 1345 of the Health and Safety Code or health-care insurance plan within the meaning of section 106 of the
             Insurance Code;
        3.   An individual with a medical malpractice claim that is subject to the arbitration agreement; or
        4.   An employee or an applicant for employment in a dispute arising out of or relating to the employee’s employment
             or the applicant’s prospective employment that is subject to the arbitration agreement.

NOTE: JAMS is guided by its Consumer Minimum Standards and Employment Minimum Standards when determining whether
a matter is a consumer matter. In addition, JAMS may treat a matter as a consumer matter and apply the Employment
Minimum Standards where an individual claims to have been misclassified as an independent contractor or otherwise
improperly placed into a category other than employee or applicant for employment.




EMPLOYMENT MATTERS
If this is an EMPLOYMENT matter, Claimant must complete the following information:

Private arbitration companies are required to collect and publish certain information at least quarterly, and make it available
to the public in a computer-searchable format. In employment cases, this includes the amount of the employee’s annual wage.
The employee’s name will not appear in the database, but the employer’s name will be published. Please check the applicable
box below:



             Less than $100,000         $100,000 to $250,000         More than $250,000         Decline to State




WAIVER OF ARBITRATION FEES
In certain states (e.g. California), the law provides that consumers (as defined above) with a gross monthly income of less
than 300% of the federal poverty guidelines are entitled to a waiver of the arbitration fees. In those cases, the respondent
must pay 100% of the fees. Consumers must submit a declaration under oath stating the consumer’s monthly income and the
number of persons living in his or her household. Please contact JAMS at 1-800-352-5267 for further information. Note: this
requirement is not applicable in all states.



JAMS Demand for Arbitration Form                                                                                          Page 5 of 7
                            Case 1:20-cv-00007-ELR Document 19-1 Filed 02/15/20 Page 6 of 7


                                  Demand for Arbitration Form (continued)
                                  Instructions for Submittal of Arbitration to JAMS

RESPONDENT #2 (PARTY ON WHOM DEMAND FOR ARBITRATION IS MADE)
      RE S P O N D E N T
      NA M E


      ADDRESS



      CITY                                                              STATE         ZIP



      PH O N E                                   FAX                    EMAIL


RESPONDENT’S REPRESENTATIVE OR ATTORNEY (IF KNOWN)
     RE P R E S E N TAT I V E / AT T O RNEY


      FIRM/
      CO M P A N Y


      ADDRESS



      CITY                                                               STATE        ZIP



      PHONE                                      FAX                     EMAIL




RESPONDENT #3 (PARTY ON WHOM DEMAND FOR ARBITRATION IS MADE)
     RE S P O N D E N T
     NA M E


     ADDRESS



     CI T Y                                                              STATE        ZIP



     PH O N E                                    FAX                     EMAIL


RESPONDENT’S REPRESENTATIVE OR ATTORNEY (IF KNOWN)
     RE P R E S E N TAT I V E / AT T O RNEY


     FIRM/
     CO M P A N Y


     ADDRESS



     CITY                                                                STATE        ZIP



     PHONE                                       FAX                     EMAIL




JAMS Demand for Arbitration Form                                                              Page 6 of 7
                             Case 1:20-cv-00007-ELR Document 19-1 Filed 02/15/20 Page 7 of 7


                                   Demand for Arbitration Form (continued)
                                   Instructions for Submittal of Arbitration to JAMS

CLAIMANT #2
      CLAIMANT
      NAME


      ADDRESS



      CITY                                                                STATE        ZIP



      PH O N E                                    FAX                     EMAIL


CLAIMANT’S REPRESENTATIVE OR ATTORNEY (IF KNOWN)
      RE P R E S E N TAT I V E / AT T ORNEY


      FIRM/
      COMPANY


      ADDRESS



      CITY                                                                STATE        ZIP



      PHONE                                       FAX                     EMAIL




CLAIMANT #3
      CL A I M A N T
      NA M E


      ADDRESS



      CI T Y                                                              STATE        ZIP



      PH O N E                                    FAX                     EMAIL


CLAIMANT’S REPRESENTATIVE OR ATTORNEY (IF KNOWN)
      RE P R E S E N TAT I V E / AT T O RNEY


      FIRM/
      CO M P A N Y


      ADDRESS



      CITY                                                                STATE        ZIP



      PHONE                                       FAX                     EMAIL




JAMS Demand for Arbitration Form                                                               Page 7 of 7
